1 Reported in 222 N.W. 528.
Appeal from a final order which is the equivalent of a judgment entered on November 14, 1928, adjudging in substance that the state is entitled to collect an inheritance tax in said estate in relation to municipal bonds issued by the cities of St. Paul and Minneapolis, Minnesota, and also in relation to certificates of indebtedness of the state of Minnesota.
The questions presented are those decided by this court on a former appeal as reported in 175 Minn. 310, 219 N.W. 153,221 N.W. 64. Our previous conclusion was based upon the constitution of the United States and our conception of its construction by the United States Supreme Court. We did not there base our decision upon our own fundamental law but upon *Page 635 
the federal authority, and upon authority of our previous conclusion and the federal constitution the said final order or judgment from which this appeal is taken is affirmed.